          Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 1 of 14



 1   Erin L. Brinkman (State Bar No. 289967)
     PURSUIT OF JUSTICE
 2   erin@pursuitofjustice.org
     5042 Wilshire Blvd., #46275
 3   Los Angeles, CA 90036
     Telephone: 916.917.0855
 4
     Kelly M. Dermody (State Bar No. 171716)
 5   kdermody@lchb.com
     Anne B. Shaver (State Bar No. 255928)
 6   ashaver@lchb.com
     Tiseme G. Zegeye (State Bar No. 319927)
 7   tzegeye@lchb.com
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 8   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 9   Telephone: 415.956.1000
     Facsimile: 415.956.1008
10
     Attorneys for Plaintiffs and the Proposed Class
11

12                                     UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14

15

16   Amitabho Chattopadhyay and Vitalii                Case No. 4:19-cv-01541-JST
     Tymchyshyn, individually and on behalf of
17   all others similarly situated,                    SECOND AMENDED COMPLAINT

18                       Plaintiffs,                   1.   Civil Rights Act of 1866
                                                            (42 U.S.C. § 1981)
19   v.                                                2.   Unruh Act (Cal. Civ. Code §§ 51, 51.5 &
                                                            52 et. seq.)
20   Simple Finance Technology Corp. and
     BBVA USA, f/k/a Compass Bank,                     CLASS ACTION
21
                         Defendants.                   JURY TRIAL DEMANDED
22

23
                                              INTRODUCTION
24
                 1.   This complaint is brought by Plaintiffs Amitabho Chattopadhyay and Vitalii
25
     Tymchyshyn, individually and on the behalf of all others similarly situated (collectively,
26
     “Plaintiffs”), through their attorneys, against Defendants Simple Finance Technology Corp.
27
     (“Simple”) and BBVA USA (f/k/a Compass Bank) (collectively, “Defendants”), for violations of
28

                                                                             SECOND AMENDED COMPLAINT
                                                    -1-                           CASE NO. 19-CV-01541-JST
     1993448.2
        Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 2 of 14



 1   the Civil Rights Act of 1866, codified at 42 U.S.C. § 1981, and the Unruh Civil Rights Act,
 2   codified at section 51 et seq. of the California Civil Code.
 3               2.   Defendant Simple has a stated policy of refusing to allow non-U.S. citizens to
 4   open a bank account on the basis of their citizenship and/or immigration status. Defendant BBVA
 5   USA has a stated policy of refusing to allow non-U.S. citizens to open a bank account online on
 6   the basis of their citizenship and/or immigration status, instead requiring that they come into a
 7   branch office to do so, which has the effect of denying services altogether to such non-U.S.
 8   citizens who are unable to come into a branch office. Defendants policies are arbitrary,
 9   discriminatory, and violate 42 U.S.C. § 1981 and Cal. Civ. Code. §§ 51, 51.5 & 52.
10                                                 PARTIES
11               3.   Plaintiff Chattopadhyay is a named plaintiff in this case, a native and citizen of the
12   Republic of Singapore and is lawfully admitted for permanent residence in the United States. She
13   has been issued a valid social security number by the Social Security Administration.
14               4.   Plaintiff Tymchyshyn is a named plaintiff in this case, a native and citizen of
15   Ukraine and is lawfully admitted for permanent residence in the United States. He has been
16   issued a valid social security number by the Social Security Administration.
17               5.   On information and belief, Defendant BBVA USA, f/k/a Compass Bank,
18   (hereinafter “BBVA”) is an Alabama corporation operating in the state of California and a
19   subsidiary of BBVA USA Bancshares, Inc. BBVA does substantial business within the state of
20   California, including both an online presence and physical branches.

21               6.   On information and belief, Defendant Simple Finance Technology Corp.

22   (hereinafter “Simple”) is an Oregon corporation operating in the State of California and a

23   subsidiary of BBVA USA Bancshares, Inc. Simple habitually operates in the state of California.

24   A significant portion of its clientele is located in California and its business is targeted towards

25   California.

26                                     JURISDICTION AND VENUE
27               7.   This Court has subject matter jurisdiction over Plaintiffs’ section 1981 claim
28   pursuant to 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiffs’ state law

                                                                                SECOND AMENDED COMPLAINT
                                                      -2-                            CASE NO. 19-CV-01541-JST
     1993448.2
         Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 3 of 14



 1   claims pursuant to 28 U.S.C. § 1367. Further, this Court has jurisdiction pursuant to the Class
 2   Action Fairness Act of 2005, 28 U.S.C.§ 1332 et. seq.
 3               8.    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
 4   §§ 2201 and 2202.
 5               9.    This court has personal jurisdiction over each and every Defendant named herein
 6   because they do business in the State of California.
 7               10.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a
 8   substantial part of the events or omissions giving rise to the claims occurred in this district and
 9   Defendants conduct business within this district.
10               11.   Pursuant to N.D. Cal. Local Rules 3-2(c) and (d), intradistrict assignment to the
11   Oakland Division is proper because a substantial part of the events which give rise to the claims
12   asserted herein occurred in Alameda, Contra Costa, Marin, Napa, San Francisco, San Mateo or
13   Sonoma counties.
14                                       FACTUAL BACKGROUND
15               12.   Defendant Simple and Defendant BBVA are companies joined by a community of
16   interest and with a joint course of conduct as relevant to the allegations herein. According to its
17   website, Simple “join[ed] the BBVA family of companies in 2014, [and] started moving Simple
18   accounts from our original partner bank, The Bancorp Bank, to BBVA Compass (now BBVA
19   USA) in 2016.” 1 In other words, when one deposits funds with Simple, they are actually held by
20   BBVA. Both BBVA and Simple are subsidiaries of the same parent company, BBVA USA

21   Bancshares, Inc. 2 One applies for an account with Simple through Simple’s website, and one

22   applies for an account with BBVA either through its website or in one of its physical branches.
23               13.   Simple is an online bank, meaning it does not have any physical branch offices.
24   Originally, Simple opened accounts for non-U.S. citizens. According to the “Frequently Asked
25   Questions” on Simple’s website, Simple offered accounts to “permanent residents of the United
     1
26     See www.simple.com/faq (last visited March 12, 2020).
     2
       BBVA Compass Financial Corporation officially changed its name to BBVA USA Bancshares,
27   Inc. effective June 10, 2019. See November 5, 2019 SEC Form 10Q, available at
     https://www.sec.gov/Archives/edgar/data/1409775/000140977519000059/bbvausa20190930x10q
28   .htm (last visited March 12, 2020).

                                                                               SECOND AMENDED COMPLAINT
                                                      -3-                           CASE NO. 19-CV-01541-JST
     1993448.2
          Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 4 of 14



 1   States, over 18 years of age, with a Social Security number,” through December 2016. 3 But
 2   starting at least as far back as February 2017, and continuing through the present, Simple has
 3   denied applications submitted by non-U.S. citizens to open accounts, including residents with
 4   social security numbers. Simple’s website stated that, “We can only offer accounts to U.S.
 5   citizens over 18 years of age, with a Social Security number.” 4 At or around this same time,
 6   Simple also closed all accounts belonging to non-U.S. citizens, including residents with social
 7   security numbers.
 8               14.   BBVA is a bank offering both online and in-person services, with physical branch
 9   offices in the states of Alabama, Arizona, California, Colorado, Florida, New Mexico, and Texas.
10   Formerly known as Compass Bank, the bank became a wholly owned subsidiary of BBVA in
11   2007. Starting potentially as far back as 2007, but at least as of May 2018 and continuing through
12   the present, BBVA has denied online applications by non-U.S. citizens, including residents with
13   social security numbers, and has instead required them to go to a branch office in order to open an
14   account.
15               15.   On October 13, 2018, Plaintiff Chattopadhyay, drawn to the 2.02% interest bearing
16   checking accounts which Simple offered, attempted to sign up for an account with Simple using
17   the username “amitabho.” After answering questions soliciting her personal information, her
18   contact information and her intent in obtaining the account, she was brought to a screen titled
19   “Let’s verify your identity,” soliciting her date of birth and social security number and asking
20   “are you a U.S. citizen” and “are you a PEP (politically exposed person).” After filling in the rest
21   of the form, including her social security number, she clicked “no” in response to “are you a U.S.
22   citizen.” A notice with an exclamation mark popped up reading “Sorry, at this time we can only
23   accept US citizens.” The “verify” button, which would have allowed her to carry on in making
24   her application, remained inaccessible. Plaintiff Chattopadhyay attempted to sign up two more
25   times over the next few months. The same result occurred each time.
26

27   3
         https://web.archive.org/web/20161205091318/http://simple.com/faq (December 2016).
     4
28       https://web.archive.org/web/20170205040836/http://simple.com/faq (February 2017).

                                                                             SECOND AMENDED COMPLAINT
                                                     -4-                          CASE NO. 19-CV-01541-JST
     1993448.2
        Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 5 of 14



 1               16.   On March 27, 2019, Plaintiff Chattopadhyay attempted to sign up online for a
 2   checking account with Defendant BBVA. The online application called for her to enter her
 3   personal information, including social security number, which she did. Part way through the
 4   application form is the question, “Are you a U.S. Citizen?” When she clicked “No”,” a notice
 5   with an exclamation mark popped up reading “You must be a U.S. Citizen to apply for a Free
 6   Checking online. However, you may apply at a branch.” The remainder of the application
 7   remained inaccessible.
 8               17.   On October 25, 2019, Plaintiff Tymchyshyn attempted to sign up online for an
 9   account with Simple. After creating a username and a password, he entered his personal
10   information into the online application form, including his social security number. When he
11   came to the portion of the form that asked, “Are you a U.S. Citizen?” he clicked “No.” His
12   application was then rejected and he was unable to proceed with filling out the rest of the form
13   and clicking “Submit.” The same day, Plaintiff Tymchyshyn received an email from Simple
14   stating, “We’re sorry to let you know that your Simple application was not approved. For security
15   and regulatory purposes, we can’t tell you the specific reason.”
16               18.   On March 13, 2020, Plaintiff Tymchyshyn attempted to sign up online for a
17   checking account with Defendant BBVA. The online application called for him to enter his
18   personal information, including social security number, which he did. Part way through the
19   application form is the question, “Are you a U.S. Citizen?” When he clicked “No,” a notice with
20   an exclamation mark popped up reading “You must be a U.S. Citizen to apply for a Free
21   Checking online. However, you may apply at a branch.” The remainder of the application
22   remained inaccessible.
23               19.   According to an article published on the website medium.com, “Simple bank
24   discriminates against permanent US residents,” the company sent the following official reply on
25   September 28, 2018 to a lawful permanent resident who was denied an account with Simple on
26   the basis of citizenship:
27                     Thanks for reaching out to us! In May of 2016, the US Department
                       of the Treasury issued new rules and guidelines under the Bank
28                     Secrecy Act in order to clarify and strengthen requirements for
                                                                             SECOND AMENDED COMPLAINT
                                                     -5-                          CASE NO. 19-CV-01541-JST
     1993448.2
         Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 6 of 14



 1                     ALL financial institutions. In short, the Federal Regulators require
                       us to ask more questions of our customers and know more about
 2                     them and how they will be using the account. These new rules and
                       guidelines had to be implemented by May of 2018. With that said,
 3                     we can only offer new accounts to U.S. citizens. 5
 4               20.   Upon information and belief, Simple’s reply references 81 FR 29397, Customer

 5   Due Diligence Requirements for Financial Institutions. However, the Treasury’s issuance of that

 6   rule did not impose any requirement for banks to distinguish between citizens of the United States

 7   and citizens of any other country in any way. Rather, the Treasury’s regulations distinguish only

 8   between people who have social security numbers and those who do not.

 9               21.   As such, Defendants’ stated justification (as also reflected in Defendants’ joint

10   motion to dismiss, ECF 19) was at best an incorrect interpretation of the law, and at worst a

11   pretext for their intent to discriminate against non-U.S. citizens.

12                                    CLASS ACTION ALLEGATIONS
13               22.   Plaintiffs Chattopadhyay and Tymchyshyn bring class allegations under Fed. R.

14   Civ. P. 23(a), (b)(2), and (b)(3) on behalf of a nationwide class consisting of all non-U.S. citizens

15   residing in the United States and in possession of a valid social security number at the time they

16   applied for an account with Simple and/or BBVA between March 25, 2016 through the date of

17   final judgment in this action (“Covered Period”), who were denied on the basis of their

18   citizenship, or whose accounts with Simple and/or BBVA were terminated during the Covered

19   Period on the basis of their citizenship. Plaintiffs Chattopadhyay and Tymchyshyn are members

20   of the Nationwide Class.

21               23.   Plaintiffs Chattopadhyay and Tymchyshyn also bring class allegations under Fed.

22   R. Civ. P. 23(a), (b)(2), and (b)(3) on behalf of a California class consisting of all non-U.S.

23   citizens residing in California and in possession of a valid social security number at the time they

24   applied for an account with Simple and/or BBVA between March 25, 2016 through the date of

25   final judgment in this action (“Covered Period”), who were denied on the basis of their

26   citizenship, or whose accounts with Simple and/or BBVA were terminated during the Covered

27
     5
       See https://medium.com/@bartclaeys/simple-bank-discriminates-against-permanent-us-
28   residents-89c86bfba7b8 (last visited March 12, 2019).

                                                                                SECOND AMENDED COMPLAINT
                                                      -6-                            CASE NO. 19-CV-01541-JST
     1993448.2
         Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 7 of 14



 1   Period on the basis of their citizenship. Plaintiffs Chattopadhyay and Tymchyshyn are members
 2   of the California Class.
 3               24.   Upon information and belief, Class Members in each of the classes are so
 4   numerous that joinder of all of them is impracticable. In February 2017, Simple claimed that it
 5   was obtaining “30,000 new accounts per month,” starting from a baseline of about a hundred
 6   thousand. 6 And BBVA touts itself as “among the top 25 largest U.S. commercial banks.” 7 Over
 7   13 million lawful permanent residents are present in the United States, 8 and hundreds of
 8   thousands of visa holders with social security numbers beyond that. Plaintiffs do not know the
 9   precise number of Class Members in each class, as this information is in Defendants’ possession.
10               25.   There are questions of law and fact common to the classes, and these questions
11   predominate over any questions affecting only individual members. The common questions
12   include, but are not limited to, (1) whether Defendants’ stated policies which exclude Class
13   Members outright from opening a bank account with Simple, and from opening a bank account
14   online with BBVA, on the basis of their citizenship or immigration status (the “Policies”)
15   deprives Class Members of the right to contract in violation of Section 1981; (2) whether
16   Defendants’ application of the Policies deprive Class Members of their rights under the Unruh
17   Civil Rights Act; (3) whether Class Members are harmed by Defendants’ application of the
18   Policies; (4) whether Class Members are entitled to compensatory damages; (5) if compensatory
19   damages are warranted, whether Class Members are entitled to damages of no less than $4,000
20   for each failed attempt to sign up for a bank account with Defendants and each account
21   termination; (6) whether Class Members are entitled to punitive damages; (7) what equitable and
22   injunctive relief for each of the classes is warranted; and (8) the scope of a resulting permanent
23   injunction.
24

25   6
       https://www.bizjournals.com/portland/news/2017/02/02/bbva-compass-earnings-shine-some-
     light-on-simple.html (last visited March 12, 2020).
26   7
       http://bbvausa.investorroom.com/ (last visited March 12, 2020).
     8
27     Department of Homeland Security, Office of Immigration Statistics. Available at
     https://www.dhs.gov/sites/default/files/publications/lpr_population_estimates_january_2015.pdf
28   (last visited March 12, 2020).

                                                                              SECOND AMENDED COMPLAINT
                                                     -7-                           CASE NO. 19-CV-01541-JST
     1993448.2
        Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 8 of 14



 1               26.   Plaintiffs’ claims are typical of the claims of the Class Members in each of the
 2   classes: (1) Plaintiffs were within the jurisdiction of the United States and had social security
 3   numbers; (2) Plaintiffs attempted to apply for bank accounts with Defendants; and (3) Plaintiffs
 4   did not receive bank accounts from Defendants due to their citizenship or immigration status.
 5   Each of these claims is substantially shared by every Class Member in each of the Classes. Each
 6   of the claims arises from the same course of conduct by Defendants, and the relief sought is
 7   common.
 8               27.   Plaintiffs will fairly and adequately represent and protect the interests of the Class
 9   Members in each of the classes. Plaintiffs have no conflict with any of the Class Members.
10   Plaintiffs are committed to the goal of having Defendants change their business practices to stop
11   discriminating against Plaintiffs and other resident non-U.S. citizens who possess valid social
12   security numbers.
13               28.   Plaintiffs have retained counsel sufficiently competent in civil rights and class
14   action matters, including Unruh Act claims, to represent the Class Members adequately in this
15   action.
16               29.   The number of Class Members is ascertainable through Defendants’ records,
17   particularly through its digital logs of applications for bank accounts. Accordingly, each of the
18   proposed classes is ascertainable.
19               30.   Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because
20   Defendants have acted and/or refused to act on grounds generally applicable to all Class
21   Members, making declaratory and injunctive relief and statutory damages appropriate with
22   respect to the classes as a whole. Defendants exclude Class Members outright from obtaining
23   bank accounts online due to their citizenship or immigration statuses. Class Members are entitled
24   to injunctive and other make-whole relief to end Defendants’ common, unfair, and discriminatory
25   policies.
26               31.   Class certification is also appropriate pursuant to Fed. R. Civ. P. 23(b)(3) because
27   common questions of fact and law predominate over any questions affecting only individual Class
28   Members. Further, a class action is superior to other available methods for the fair and efficient

                                                                                 SECOND AMENDED COMPLAINT
                                                       -8-                            CASE NO. 19-CV-01541-JST
     1993448.2
        Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 9 of 14



 1   adjudication of this litigation since joinder of all members is impracticable. The Class Members
 2   have been damaged and are entitled to recovery due to Defendants’ common, unfair, and
 3   discriminatory policies. Damages are capable of measurement on a classwide basis. The analysis
 4   regarding the propriety and amount of punitive damages is based solely on Defendants’ conduct,
 5   making these issues common to the classes. The Class Members will rely on common evidence to
 6   resolve their legal and factual questions, including applicable policies in the relevant period.
 7   There will be no undue difficulty in the management of this litigation as a class action.
 8                                       FIRST CAUSE OF ACTION
                                 Citizenship Discrimination (42 U.S.C. §1981)
 9
                 32.   Plaintiffs incorporate into this cause of action each and every allegation contained
10
     in this this First Amended Complaint by reference as if it were set out entirely herein.
11
                 33.   Plaintiffs Chattopadhyay and Tymchyshyn bring this claim on behalf of
12
     themselves and the California and Nationwide Classes.
13
                 34.   Plaintiffs and Class Members are persons within the jurisdiction of the United
14
     States.
15
                 35.   Plaintiffs and Class Members are resident non-U.S. citizens in the United States
16
     with valid social security numbers.
17
                 36.   Plaintiffs and Class Members have the right to make and enforce contracts in the
18
     United States and are entitled to the full and equal benefits of the law.
19
                 37.   Defendants intentionally discriminated against Plaintiffs and Class Members on
20
     the basis of citizenship by denying them the opportunity to contract to open a bank account with
21
     Simple, by denying them the opportunity to contract to open a bank account online with BBVA,
22
     and/or by terminating their accounts.
23
                 38.   Defendants’ intentional discrimination against Plaintiffs and Class Members
24
     interfered with their right to make and enforce contracts to obtain and maintain a bank account.
25
                 39.   Defendants’ policies of refusing to open bank accounts and terminating bank
26
     accounts based on the Class Members’ citizenship harmed them and constitutes unlawful
27

28

                                                                                 SECOND AMENDED COMPLAINT
                                                      -9-                             CASE NO. 19-CV-01541-JST
     1993448.2
       Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 10 of 14



 1   citizenship discrimination in the making and enforcing of contracts in violation of 42 U.S.C. §
 2   1981.
 3               40.   Plaintiffs and the Class Members have no plain, adequate, or complete remedy at
 4   law to redress the wrongs alleged herein, and the injunctive relief sought in this action is the only
 5   means of securing complete and adequate relief. Plaintiffs and the Class Members are now
 6   suffering, and will continue to suffer, injury from Defendants’ discriminatory acts and omissions.
 7               41.   Defendants’ conduct has caused, and continues to cause, Plaintiffs and the Class
 8   Members substantial losses in interest which should have accrued on their Simple bank balances.
 9   It has also caused Plaintiffs and the Class Members to be denied the free checking accounts, and
10   other benefits, offered by BBVA. The defendants’ intentional discrimination thus interfered with
11   Plaintiffs and Class Members’ right to full and equal services and their right to make and enforce
12   contracts for financial products.
13                                      SECOND CAUSE OF ACTION
                       Violation of the Unruh Act (Civ. Code §§ 51, 51.5 and 52 et seq.)
14
                 42.   Plaintiffs incorporate into this cause of action each and every allegation contained
15
     in this First Amended Complaint by reference as if it were set out entirely herein.
16
                 43.   Plaintiffs Chattopadhyay and Tymchyshyn bring this claim on behalf of
17
     themselves and the California Class.
18
                 44.   Plaintiffs and California Class Members are persons within the jurisdiction of the
19
     United States.
20
                 45.   Plaintiffs and California Class Members are resident non-U.S. citizens in the
21
     United States with valid social security numbers.
22
                 46.   Plaintiffs and California Class Members have the right to make and enforce
23
     contracts in the United States and are entitled to the full and equal benefits of the law.
24
                 47.   Plaintiffs and California Class Members are entitled to the full and equal
25
     accommodations, advantages, facilities, privileges, and/or services in all business establishments
26
     of every kind whatsoever, no matter their immigration status. Consequently, no business
27

28

                                                                                SECOND AMENDED COMPLAINT
                                                      - 10 -                         CASE NO. 19-CV-01541-JST
     1993448.2
       Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 11 of 14



 1   establishment of any kind whatsoever may refuse to contract with Plaintiffs because of their
 2   immigration status.
 3               48.   Defendants intentionally discriminated against Plaintiffs and the California Class
 4   on the basis of citizenship, immigration status and/or nationality by denying them the opportunity
 5   to contract to open a bank account with Simple, by denying them the opportunity to contract to
 6   open a bank account online with BBVA, and/or by terminating their accounts. Each ground is
 7   pled collectively and in the alternative.
 8               49.   Defendants’ intentional discrimination against Plaintiffs and the California Class
 9   interfered with their right to full and equal services and their right to make and enforce contracts
10   in opening bank accounts; this interference constitutes unlawful discrimination in violation of the
11   Unruh Act.
12               50.   Plaintiffs and the California Class have no plain, adequate, or complete remedy at
13   law to redress the wrongs alleged herein, and the injunctive relief sought in this action is the only
14   means of securing complete and adequate relief. Plaintiffs and the Class Members they seek to
15   represent are now suffering, and will continue to suffer, injury from Defendants’ discriminatory
16   acts and omissions.
17               51.   Defendants’ conduct has caused, and continues to cause, Plaintiffs and the
18   California Class Members substantial losses in interest which should have accrued to their Simple
19   bank balances. It has also caused Plaintiffs and the California Class Members to be denied the
20   free checking accounts, and other benefits, offered by BBVA. The defendants’ intentional
21   discrimination thus interfered with Plaintiffs and California Class Members’ right to full and
22   equal services and their right to make and enforce contracts for financial products.
23               52.   Pursuant to Civ. Code § 52 subd. (a), Plaintiffs and the California Class Members
24   are entitled to treble the actual damages suffered, no less than $4,000 per violation, and attorneys’
25   fees. Pursuant to Civ. Code § 52 subd. (c) of the Unruh Civil Rights Act, Plaintiffs and the
26   California Class are also entitled to injunctive and other equitable relief against such unlawful
27   practices in order to prevent future damages, for which there is no adequate remedy at law, and to
28   avoid a multiplicity of lawsuits.

                                                                               SECOND AMENDED COMPLAINT
                                                     - 11 -                         CASE NO. 19-CV-01541-JST
     1993448.2
       Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 12 of 14



 1                                          PRAYER FOR JUDGMENT
 2               WHEREFORE, Plaintiffs and the Class Members for each class pray judgment against

 3   each and every defendant as follows:

 4               1.    Certification of the case as a class action on behalf of the proposed California and

 5   Nationwide Classes.

 6               2.    Designation of Plaintiffs Chattopadhyay and Tymchyshyn as representatives of

 7   both the California Class and Nationwide Class.

 8               3.    Designation of Plaintiffs’ counsel of record as Class Counsel.

 9               4.    A declaratory judgment that the practices complained of herein are unlawful and

10   violate 42 U.S.C. § 1981 and sections 51 subd. (b) and 51.5 of the Unruh Civil Rights Act.

11               5.    A preliminary and permanent injunction against Defendants and their officers,

12   agents, successors, employees, representatives, and any and all persons acting in concert with

13   them, from engaging in each of the unlawful policies, practices, customs and usages set forth

14   herein.

15               6.    For general and special damages according to proof.

16               7.    For treble and statutory damages to the extent allowed by law.

17               8.    For exemplary and punitive damages according to proof.

18               9.    For reasonable attorneys’ fees.

19               10.   For costs of suit.

20               11.   For pre- and post-judgment interest as provided by law.

21               12.   For such other and further relief as the Court deems just and appropriate.

22

23

24

25

26

27

28

                                                                                 SECOND AMENDED COMPLAINT
                                                      - 12 -                          CASE NO. 19-CV-01541-JST
     1993448.2
       Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 13 of 14



 1   Dated: June 2, 2020                      Respectfully submitted,
 2                                            /s/ Anne B. Shaver
 3                                            Kelly M. Dermody (State Bar No. 171716)
                                              kdermody@lchb.com
 4                                            Anne B. Shaver (State Bar No. 255928)
                                              ashaver@lchb.com
 5                                            Tiseme G. Zegeye (State Bar No. 319927)
                                              tzegeye@lchb.com
 6                                            LIEFF CABRASER HEIMANN &
                                              BERNSTEIN, LLP
 7                                            275 Battery Street, 29th Floor
                                              San Francisco, CA 94111-3339
 8                                            Telephone: 415.956.1000
                                              Facsimile: 415.956.1008
 9
                                              Erin L. Brinkman (State Bar No. 289967)
10                                            PURSUIT OF JUSTICE
                                              erin@pursuitofjustice.org
11                                            5042 Wilshire Blvd., #46275
                                              Los Angeles, CA 90036
12                                            Telephone: 916.917.0855
13                                            Attorneys for Plaintiffs and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   SECOND AMENDED COMPLAINT
                                         - 13 -                         CASE NO. 19-CV-01541-JST
     1993448.2
       Case 4:19-cv-01541-JST Document 86 Filed 06/02/20 Page 14 of 14



 1                                        CERTIFICATE OF SERVICE
 2               I, hereby certify that on June 2, 2020, I electronically filed the foregoing document using
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in
 4   the CM/ECF system.
 5
                                                           /s/ Tiseme G. Zegeye__________
 6                                                         Tiseme G. Zegeye
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                 SECOND AMENDED COMPLAINT
                                                       - 14 -                         CASE NO. 19-CV-01541-JST
     1993448.2
